                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RYAN ELLIOT FEHDERAU,

                     Plaintiff,                                   8:19CV4

      vs.
                                                            MEMORANDUM
STATE OF NEBRASKA,                                           AND ORDER

                     Defendant.


       Plaintiff filed his Complaint on January 7, 2019. (Filing No. 1.) He has been
given leave to proceed in forma pauperis. (Filing No. 5.)1 The court now conducts
an initial review of Plaintiff’s Complaint to determine whether summary dismissal
is appropriate under 28 U.S.C. § 1915(e)(2).

                          I. SUMMARY OF COMPLAINT

      Plaintiff sues the State of Nebraska based on “Article VIII”2 for unspecified
claims arising out of “Emergency Protective Custody” occurring at the Douglas
County Health Center, Catholic Health Initiatives, the Omaha Police Department,
the Papillion Police Department, the Douglas County Sheriff’s Office, and Lasting
Hope Recovery Center between 2017 and 2018. (Filing No. 1 at CM/ECF pp. 3–5.)


       1
          After Plaintiff was granted leave to proceed in forma pauperis, he requested
exemption from payment of the PACER user fee which the court denied. (Filing Nos. 6,
7, 9, & 11.) Plaintiff filed an interlocutory appeal of the court’s denial of the exemption
which was dismissed by the Eighth Circuit Court of Appeals on April 19, 2019, for
failure to prosecute. (See Filing Nos. 12, 18, & 19.)
       2
         The court cannot ascertain what Plaintiff means by “Article VIII” as the United
States Constitution does not have an Article VIII and the Nebraska Constitution’s Article
VIII relates to the Legislature’s taxing power and, thus, appears inapplicable to Plaintiff’s
allegations.
Plaintiff seeks $1 in damages for his injuries which he identifies as “[d]eath.” (Id.
at CM/ECF p. 5.)

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

                                III. DISCUSSION

     The court has carefully reviewed Plaintiff’s Complaint, keeping in mind that
complaints filed by pro se litigants are held to less stringent standards than those
applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S.
519, 520 (1972). However, as set forth above, even pro se litigants must comply
with the Federal Rules of Civil Procedure. Federal Rule of Civil Procedure 8
requires that every complaint contain “a short and plain statement of the claim
showing that the pleader is entitled to relief” and that “each allegation . . . be
simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A complaint must state
enough to “‘give the defendant fair notice of what the . . . claim is and the grounds
upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting
Twombly, 550 U.S. at 555). Here, Plaintiff’s Complaint fails to meet this minimal
pleading standard.

       Moreover, the Eleventh Amendment bars private parties from suing a state
in federal court. Doe v. Nebraska, 345 F.3d 593, 597 (8th Cir. 2003). Thus,
Plaintiff cannot maintain suit against the State of Nebraska in this court.
Accordingly,

      IT IS ORDERED that: Plaintiff’s Complaint (filing no. 1) is dismissed
without prejudice for failure to state a claim. The court will enter judgment by a
separate document.

      Dated this 3rd day of October, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
